Exhibit 10.37

Corrections Corporation of America (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

Retainers and Fees

 

Board retainer

   $ 53,500   

Board meeting fee

   $ 3,250   

Audit chair retainer

   $ 12,200   

Audit member retainer

   $ 2,200   

Compensation, Nominating and Governance chair retainer

   $ 5,350   

Committee chair meeting fee (excluding Executive)

   $ 2,700   

Non-chair committee meeting fee

   $ 2,200   

In addition to the cash compensation set forth above, each non-employee director
has historically received a grant of stock-based compensation in the form of a
non-qualified option for the purchase of shares of the Company’s common stock
and shares of restricted stock of the Company. During 2013 each director was
awarded restricted stock units that vested on the anniversary of the award.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and the fiscal 2013 performance bonuses provided to the
individuals who are anticipated to constitute the named executive officers of
the Company for 2014.

 

Executive Officer

   Current Salary      Fiscal 2013
Bonus Amount  

Damon T. Hininger

   $ 785,000       $ 344,066   

Todd J Mullenger

   $ 380,000       $ 165,908   

Harley G. Lappin III

   $ 355,000       $ 155,258   

Anthony L. Grande

   $ 355,000       $ 155,258   

Steven E. Groom

   $ 298,000       $ 131,758   

The named executive officers will also participate in the Company’s 2014 Cash
Bonus Plan and will continue to receive long-term incentive awards pursuant to
the Company’s stockholder approved equity incentive plans.

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and named executive officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2014 annual meeting of stockholders.